DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 18th, 2021 has been entered.  Claims 1-2, and 4-6 are currently examined.  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
It appears that there is a typographical error in the chemical formulas for calcium chloride and magnesium chloride in lines 2 and 3, wherein the number 2 should be a subscript, such that it should be the following: “CaCl2” and “MgCl2”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (KR-101694495-B1) (with reference to the machine translation) in view of Parisi (U.S. Pub. No. 2008/0315150 A1), and Lim et al. (Impact of natural and calcined starfish on the stabilization of Pb, Zn and As in contaminated agricultural soil, Environ Geochem Health) (hereinafter referred to as “Lim”).

Regarding claim 1, Ran teaches an ecofriendly snow removal composition (see Ran at [0015] teaching an eco-friendly deicing agent composition), comprising:
a chloride (see Ran at [0018] teaching sodium chloride, calcium chloride), and


Ran does not teach i) a starfish-derived porous structure obtained by removing proteins from starfish, and ii) wherein the sodium hexametaphosphate in the form of an ion forms a coordinate bond to the starfish-derived porous structure when the composition is dissolved in water.

Regarding i), like Ran, Parisi teaches antifreeze material (see Parisi at Title).  Parisi discloses an antifreezing and/or anti-skid surface treatment (see Parisi at [0001]). Parisi teaches a loose material of generally granular form and generally porous structure which does not degrade in the presence of water (see Parisi at [0018]). Parisi also teaches that the porous material is preferably of the intercommunicating cell or pore type (similar to a sponge), said cells or pores being relatively small in relation to the size of the particles of loose material (see Parisi at [0020]), and the said particles, or grains, can be of generally round or spherical shape, and are distributed substantially uniformly within the bulk of the respective particles or grains (see Parisi at [0021]). 
Parisi further teaches that natural calcium-based minerals and preparations is suitable for use as porous materials (see Parisi at [0024]). Parisi also teaches that the loose material can act as a vehicle for the antifreezing saline product, it does not become immediately crushed or disaggregated by treading or tire rolling action, and it has a porous structure with generally communicating cells, and can be impregnated with a wet antifreezing product (see Parisi at [0025]). And, Parisi also teaches that sodium chloride as the antifreezing product (see Parisi at [0026]).
As such, one of ordinary skill in the art would appreciate that Parisi teaches a porous loose granular material based on calcium which does not degrade in the presence of water, can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a porous calcium-based material from Parisi in Ran’s ecofriendly snow removal composition because the porous calcium-based material does not degrade in the presence of water, can act as a vehicle for the antifreezing saline product, and it does not become immediately crushed or disaggregated by treading or tire rolling action.
But Ran as modified by Parisi does not teach that the porous calcium-based structure is starfish-derived. 
Lim teaches a potential application of Ca (calcium)-rich starfish as a soil amendment (see Lim at page 432, introduction, column 2, paragraph 2, last sentence). Lim also teaches that it is widely recognized that calcium carbonate (CaCO3) could be converted into high-purity Ca compounds (see Lim at page 434, column 2, and paragraph 3, 3rd-4th sentence). And, Lim showed that the X-ray diffraction (XRD) results confirmed that one of the major minerals in NSF (natural starfish) and CSF (calcined starfish) is CaCO3 (see Lim at page 435, column 1, Fig. 1). 
Lim further teaches that local fishermen in Korea capture starfish to protect their marine aquaculture because the starfish is a main predator of shellfishes, thus most starfish waste is not properly recycled (see Lim at page 432, column 2, paragraph 2, sentences 2 – 3).
As such, one of ordinary skill in the art would appreciate that Lim teaches a porous calcium-based material from starfish that is locally available due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled, and seek those advantages by using the locally available porous calcium-based material from starfish as taught by Lim in the snow removal composition in Ran as modified by Parisi.

Regarding the language “obtained by removing proteins from starfish”, in this limitation, the process is recited to obtain the porous structure. However, the structural limitations of the porous structure as shown in Fig. 2 in Drawings and Specification page 5 lines 11 – 12, is established by the prior art teachings as outlined above. "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).
	
Regarding ii), based on the teachings above, the composition of Ran as modified by Parisi and Lim (chloride, sodium hexametaphosphate, and calcium-based starfish-derived porous structure) and the composition of claim 1 and Specifications at page 3 lines 20-22 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.  Since the composition is the similar, there is a reasonable expectation of success that the sodium hexametaphosphate ion as taught by the prior art forms a coordinate bond to the starfish-derived porous structure when the composition is dissolved in water.

Regarding claim 2, Ran as modified by Parisi and Lim teaches the limitations as applied to claim 1 above, and Ran further teaches that the chloride is at least one selected from the 2), sodium chloride (NaCl), and magnesium chloride (MgCl2) (see Ran at [0018] teaching sodium chloride, calcium chloride).

Regarding claim 5, Ran as modified by Parisi and Lim teaches the limitations as applied to claim 1 above, and Ran further teaches that the sodium hexametaphosphate is contained in an amount of 0.5 to 3 wt % with respect to the total weight of the composition (see Ran at [0018] teaching 0.5 to 3 wt % sodium hexametaphosphate).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Parisi and Lim, as applied to claim 1 above, and further in view of Koefod et al. (U.S. Pat. No. 6800217 B2) (hereinafter referred to as “Koefod”).

Regarding claim 6, Ran as modified by Parisi and Lim teaches the limitations as applied to claim 1 above, and but does not explicitly teach that the snow removal composition further comprises a deicing performance disperser, an anticorrosive agent and a dehumidifying agent.
	Like Ran, Koefod deicer composition (see Koefod at Title).  Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16). Koefod further teaches the following:
a deicing performance disperser (see Koefod at C3 L38-42 teaching another suitable pre-wetting or liquid composition that contains molasses, taken to meet the claimed deicing performance disperser);
an anticorrosive agent (see Koefod at C2 L63 teaching suitable composition containing phosphate salts, and see Koefod at C2 L43 teaching phosphate salts are suitable corrosion inhibitors), and
a dehumidifying agent (see Koefod at C3 L41 teaching a suitable composition that contains sodium gluconate, taken to meet the claimed dehumidifying agent).

As such, one of ordinary skill in the art would appreciate that Koefod teaches a deicing performance disperser, an anticorrosive agent and a dehumidifying agent in a deicer composition, so as to depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion, and seek those advantages by adding them to the snow removal composition of Ran as modified by Parisi and Lim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further add a deicing performance disperser, an anticorrosive agent and a dehumidifying agent from Koefod in the snow removal composition of Ran as modified by Parisi and Lim so as to depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.

Claims 1, 2 and 5 are also rejected under 35 U.S.C. 103 as being unpatentable over Ran (KR-101694495-B1) (with reference to the machine translation) in view of Kang (“Chloride Ion Filtering of Dessicant Using Porous Material), and Lim et al. (Impact of natural and calcined starfish on the stabilization of Pb, Zn and As in contaminated agricultural soil, Environ Geochem Health) (hereinafter referred to as “Lim”).

Regarding claim 1, Ran teaches an ecofriendly snow removal composition (see Ran at [0015] teaching an eco-friendly deicing agent composition), comprising:
a chloride (see Ran at [0018] teaching sodium chloride, calcium chloride), and
a sodium hexametaphosphate (see Ran at [0018] teaching sodium hexametaphosphate).



Regarding i), Kang teaches a study on chloride ion filtering of desiccant using porous material (see Kang at Title), and teaches that problems with decontamination of calcium chloride, which is used to melt large amounts of snow, are becoming apparent (see Kang at page 1, sentences 2 – 3). Kang further teaches that the most common cause of problems with the decontamination of calcium chloride is chloride ion (see Kang at page 1, sentence 5). Kang also teaches that they (Kang’s group) decided to explore additives that can compensate for the chloride ion decontamination problem, and thought of porous substances as substances that can capture ions of chloride (see Kang at page 1, sentences 2 – 5). In Kang’s experiment, the porous substances that were used to capture chloride ions are activated carbon, ion exchange resin, starfish and shellfish (see Kang at page 1, sentence 6). Based on Kang’s experimental results, the porous substances that are effective in capturing chloride ions are starfish and activated carbon (see Kang at page 1, last sentence). As such, one of ordinary skill in the art would have recognized that starfish derived porous material could be used as an anti-corrosive additive based on the porous structure of starfish.
Furthermore, Lim teaches that local fishermen in Korea capture starfish to protect their marine aquaculture because the starfish is a main predator of shellfishes, thus most starfish waste is not properly recycled (see Lim at page 432, column 2, paragraph 2, sentences 2 – 3). Due to an excess of starfish waste, Lim teaches a potential application of Ca (calcium)-rich starfish as a soil amendment (see Lim at page 432, introduction, column 2, paragraph 2, last sentence). As such, one of ordinary skill in the art would have recognized that there is a readily 
As such, one of ordinary skill in the art would appreciate that Kang teaches a starfish-derived porous structure that can effectively capture chloride ions, and Lim teaches that the starfish is readily available due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled, and seek those advantages by adding the starfish-derived porous structure in Ran’s snow removal composition.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a starfish-derived porous structure of Kang’s to Ran’s eco-friendly deicing agent composition because by doing so, there is a porous material in the snow removal composition that can effectively capture chloride ions that is readily available due to the local fishermen in Korea capturing the starfishes, and that the starfish waste is not properly recycled.
Regarding the language “obtained by removing proteins from starfish”, in this limitation, the process is recited to obtain the porous structure. However, the structural limitations of the porous structure as shown in Fig. 2 in Drawings and Specification page 5 lines 11 - 12, is established by the prior art teachings as outlined above. "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).
	
Regarding ii), based on the teachings above, the composition of Ran as modified by Kang and Lim (chloride, sodium hexametaphosphate, and starfish-derived porous structure) and the composition of claim 1 and Specifications at page 3 lines 20-22 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, 

Regarding claim 2, Ran as modified by Kang and Lim teaches the limitations as applied to claim 1 above, and Ran further teaches that the chloride is at least one selected from the group consisting of calcium chloride (CaCl2), sodium chloride (NaCl), and magnesium chloride (MgCl2) (see Ran at [0018] teaching sodium chloride, calcium chloride).

Regarding claim 5, Ran as modified by Kang and Lim teaches the limitations as applied to claim 1 above, and Ran further teaches that the sodium hexametaphosphate is contained in an amount of 0.5 to 3 wt % with respect to the total weight of the composition (see Ran at [0018] teaching 0.5 to 3 wt % sodium hexametaphosphate).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Kang and Lim, as applied to claim 1 above, and further in view of Koefod et al. (U.S. Pat. No. 6800217 B2) (hereinafter referred to as “Koefod”).

Regarding claim 4, Ran as modified by Kang and Lim teaches the limitations as applied to claim 1 above, but does not explicitly teach that the starfish-derived porous structure is contained in an amount of 0.1 to 1 wt % with respect to the total weight of the composition.
However, Ran as modified by Kang and Lim teaches the known damages of calcium chloride in the environment (see Ran at [0005] to [0007], and see Kang at page 1, first 6 sentences). Ran also teaches that there is a synergistic effect between anti-corrosive additives in a de-icing composition (see Ran at [0073] teaching that when only one of sodium hexametaphosphate and sodium diphosphate was used, the corrosion loss rate was also high). 
	Like Ran, Koefod teaches a deicer composition (see Koefod at Title).  Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16). Koefod also teaches the known corrosive damages of chloride-based materials in infrastructure (see Koefod at C1 L 30 – 33). Koefod further teaches that there is a synergistic effect between the components of the deicer composition (see Koefod at C4 L61 – 63 teaching significant complimentary effect was observed by combining the corrosion reducer with the molasses-containing pre-wetting agent). Koefod also teaches more than one anti-corrosive additive with low concentrations (see Koefod at C2 L43 – 50 teaching suitable corrosion inhibitors and combinations, and see Koefod at C3 L28 – 30 teaching a suitable composition comprising monosodium phosphate 0.5 to 1.5 wt % and diammonium phosphate 0.5 to 1.0 wt %).
As such, one of ordinary skill in the art would appreciate that low concentrations of anti-corrosive additives have a synergistic effect in a deicer composition as outlined by Ran, Kang and Koefod, and seek those advantages by adding low concentrations of anti-corrosive additives, due to the known damages of chloride ions in the environment.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	


Regarding claim 6, Ran as modified by Kang and Lim teaches the limitations as applied to claim 1 above, and but does not explicitly teach that the snow removal composition further comprises a deicing performance disperser, an anticorrosive agent and a dehumidifying agent.
	Like Ran, Koefod deicer composition (see Koefod at Title).  Koefod teaches a liquid deicer composition suitable for use as a deicer or as a pre-coat for solid deicers (see Koefod at C2 L14 – 16). Koefod further teaches the following:
a deicing performance disperser (see Koefod at C3 L38-42 teaching another suitable pre-wetting or liquid composition that contains molasses, taken to meet the claimed deicing performance disperser);
an anticorrosive agent (see Koefod at C2 L63 teaching suitable composition containing phosphate salts, and see Koefod at C2 L43 teaching phosphate salts are suitable corrosion inhibitors), and
a dehumidifying agent (see Koefod at C3 L41 teaching a suitable composition that contains sodium gluconate, taken to meet the claimed dehumidifying agent).
Koefod further teaches that the compositions of the invention typically depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.
As such, one of ordinary skill in the art would appreciate that Koefod teaches a deicing performance disperser, an anticorrosive agent and a dehumidifying agent in a deicer composition, so as to depress the freezing point of solid deicers or abrasives to which they are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further add a deicing performance disperser, an anticorrosive agent and a dehumidifying agent from Koefod in the snow removal composition of Ran as modified by Kang and Lim so as to depress the freezing point of solid deicers or abrasives to which they are applied and inhibit corrosion.

	
Response to Arguments
Applicant's arguments filed May 18th, 2021 have been fully considered but they are not persuasive. 
Applicant’s traversals are based on the following:
i) Lim and Ran are non-analogous art which cannot be combined to support an obviousness rejection, and/or Examiner has applied improper hindsight reasoning to arrive at an incorrect conclusion of obviousness (see Applicant Remarks at page 6, last paragraph, last sentence), and
ii) none of the cited references discloses or teaches the key features of the present invention, i.e. the combination of sodium hexametaphosphate and the starfish-derived porous structure and the interaction between these components to provide remarkable results not shown by conventional compositions (see Applicant Remarks at page 7, 3rd paragraph).

The Examiner acknowledges the arguments and respectfully disagrees for at least the following reasons:
	i) it has been held that, “a reference is analogous art to the claimed invention if (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (see MPEP § 2141.01(a).I).  In this case, Lim nd Paragraph). It is well known within the art that de-icing and snow removal compositions contain Ca or Ca-based materials. As such, a nuisance and/or undesirable (see ‘main predator of shellfishes such as abalone and oyster’) starfish population that is Ca-rich would be obvious to use as a Ca-rich source for de-icer compositions as established by Ran and Lim.
Furthermore, with respect to the combination of Ran and Lim, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. As long as the judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP § 2145.X.A).  The combination of Ran and Lim is in view of the teachings of Parisi.  In this case, Parisi teaches an antifreeze material, which is a calcium-based porous loose granular material, which does not degrade in the presence of water, can act as a vehicle for the antifreezing saline product, and does not become immediately crushed or disaggregated by treading or tire rolling action.  And, there is a local supply of calcium-based porous loose granular material (starfish based on Lim’s teaching), thus it would be obvious to add the starfish-derived porous structure of Lim and Parisi into Ran’s snow removal composition, to solve the problem of snow removal that is ecofriendly (for more details, see the rejection by Ran as modified by Parisi and Lim outlined above at pages 4-6).
ii) the combination of the prior art references, that is the composition of Ran as modified by Parisi, Lim and Koefod and/or Ran as modified by Kang, Lim and Koefod (chloride, sodium hexametaphosphate, and starfish-derived porous structure) and the composition of claim 1 and .

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731